Exhibit 10.1

 

PROMISSORY NOTE PAYABLE

FOR VALUE RECEIVED, Entest Biomedical, Inc., a Nevada corporation (“Debtor’) ,
hereby promises to pay to the order of Regen Biopharma, Inc., a Nevada
corporation, the sum of Two Thousand Two Hundred and Twenty Two ($2,222 )
Dollars, together with simple interest thereon at the rate of 10 % per annum on
the unpaid balance. Said sum shall be paid in the manner following:

Principal and/or accrued interest due hereunder shall be due and Payable , in
whole or in part, at the demand of the Holder. This Note may be assigned to any
third party, in whole or in part, at the sole option of Regen Biopharma, Inc. or
any Holder in due course.

This Note shall be governed by and interpreted in accordance with the laws of
the State of California without regard to the principles of conflicts of law.
Each of the Debtor and the Holder and any Holder in due course hereby submit to
the exclusive jurisdiction of the United States Federal and state courts located
in San Diego , California with respect to any dispute arising under this Note.

 

Signed and sealed under penalty of perjury this 6th day of June, 2014.

 

ENTEST BIOMEDICAL INC.

By: /s/David Koos

Its:CEO

 

ACCEPTED BY REGEN BIOPHARMA INC.

By: /s/David Koos

Its: CEO

 

